Citation Nr: 0012101	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-05 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a skin 
disorder including on the basis of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder 
including on the basis of exposure to Agent Orange.

3.  Entitlement to an increased evaluation for PTSD, 
currently rated 50 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972. 

The appeal of the claim of entitlement to service connection 
for a skin disorder including on the basis of exposure to 
Agent Orange arises from the February 1997 RO decision 
denying service connection for a skin condition both on the 
basis of incurrence in service (a direct basis) and on the 
basis exposure to Agent Orange on the basis of a failure to 
submit new and material evidence to reopen the claim.  

The appeal of the claim of entitlement to an increased rating 
for PTSD arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying an increased rating from the 30 
percent then assigned for the veteran's service-connected 
PTSD.  This was in response to a request by the veteran for 
an increased rating submitted on January 24, 1994.  The 
veteran submitted a notice of disagreement with the June 1994 
decision in August 1994.  Following additional development, 
the RO in an October 1995 decision granted an increased 
rating for PTSD to 50 percent disabling, effective January 
24, 1994.  However, the RO did not provide the veteran with a 
Statement of the Case in response to his August 1994 notice 
of disagreement.  Hence the veteran's initial appeal as to 
the increased rating issue, stemming from the veteran's 
request for an increased rating received in January 1994, 
remained open.  By a February 1997 decision, the RO, in 
pertinent part, proposed a reduction of the PTSD disability 
rating to 30 percent, and by a May 1997 decision the RO 
reduced the PTSD rating to 30 percent effective August 1, 
1997.  The veteran subsequently perfected his appeal as to 
the claim for an increased rating for PTSD.  Following a June 
1998 hearing at the RO, noted below, the veteran was granted 
an increased rating to 50 percent for PTSD, effective August 
1, 1997, by a September 1998 hearing officer decision.  Hence 
there was effectively never a period of reduction to a 30 
percent rating for PTSD following the initial grant of an 
increased rating to 50 percent.  The appealed claim is thus 
entitlement to an increased disability rating for PTSD above 
50 percent.  

In the course of appeal, in June 1998, the veteran testified 
before a hearing officer at the RO.  A transcript of that 
hearing is included in the claims folder. 

The Board notes that the veteran has been granted Social 
Security Disability benefits based on PTSD.  Medical evidence 
relied upon for Social Security decisions granting those 
benefits have been associated with the claims folder in 
February, May, and July of 1995.  


FINDINGS OF FACT

1.  The RO denied service connection for dermatitis in May 
1991, and denied service connection for a skin disorder 
including on the basis of herbicide exposure in October 1995.  

2.  The veteran did not file a notice of disagreement with 
the May 1991 or October 1995 RO determinations.  

3.  Evidence received since the last final decision by the RO 
in October 1995 is new and probative of the question of 
entitlement to service connection for a skin disorder, 
including on the basis of exposure to Agent Orange, and that 
evidence is so significant that it must be considered to 
fairly decide the merits of that claim.

4.  The veteran's claim for service connection for a skin 
disorder, including on the basis of exposure to Agent Orange, 
is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
skin disorder including on the basis of Agent Orange 
exposure; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder including on the basis 
of Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.303(d), 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Service medical records, including the veteran's service 
separation examination in January 1972, contain no complaints 
or findings of any skin disorder.

On VA examination in February 1991 the veteran complained of 
a recurrent rash on the face and chest since 1972.  Clinical 
findings revealed erythema and scaling of the scalp, face, 
and chest.  The diagnosis was chronic seborrheic dermatitis.  

VA outpatient treatments from 1994 include treatments for 
rashes of the face, neck, left shoulder, and groin.  
Examiners assessed and treated herpes zoster, tinea cruris, 
fungal infection, oral candidiasis, and seborrheic 
dermatitis.  The veteran was noted to be HIV positive.  

In his May 1994 claim for service connection for a skin 
disorder due to Agent Orange exposure, the veteran reported 
serving in the infantry in Vietnam.  He reported current 
treatment at the East Orange VA Medical Center (VAMC).  

The veteran underwent a VA examination of his skin in 
December 1996.  The examiner noted that the veteran had a 
history of service in Vietnam, and noted the veteran's belief 
that he was exposed to Agent Orange during such service.  The 
examiner found mild scaling of the scalp and central face, 
scattered open comedones of the chest, and post-inflammatory 
hyperpigmentation, with hyper-pigmented macules of the upper 
back.  The examiner noted that there was no evidence of 
cystic lesions, with no lesions of the face or posterior 
auricular areas.  The examiner diagnosed seborrheic 
dermatitis, and mild acne vulgaris with a few open comedones 
and post-inflammatory hyper-pigmented macules.  The examiner 
diagnosed no evidence of chloracne.  

At a June 1998 hearing before a hearing officer at the RO, 
the veteran testified that his skin disorder consisted of 
drying, peeling skin on the face, the arms, and the chest, 
which he was currently treating with creams.  He testified 
that the skin disorder began in 1973, and that he first 
received treatment at the Bronx VA medical center, in New 
York.  The veteran reported that doctors were attributing the 
skin disorder to his being HIV positive, but he emphasized 
that the skin disorder was present many years prior to his 
testing positive for HIV in 1992 or 1993.  He testified that 
he received treatment for the skin disorder in 1989 at a VA 
facility in Manhattan, and he provided clinical records which 
he testified were those VA treatment records.  The records 
show treatment for dermatitis.  He testified that he has had 
recurrence and disappearance of the skin disorder in his 
chest area every year since 1973.  

At a July 1998 VA examination of the veteran's skin, the 
veteran's history was noted of peeling and redness of the 
face treated with hydrocortisone cream and shampoo, and of 
multiple blackheads of the chest.  The veteran also 
complained of itchy lumps on the trunk, present for the prior 
year.  The veteran's status as HIV positive since 1992 was 
noted.  Upon examination, the head and face clear were clear.  
There were scattered comedones of the chest, multiple hyper-
pigmented nodules of the upper trunk, and scattered 
follicular papulopustules.  The examiner diagnosed seborrheic 
dermatitis, scattered comedones of the chest, folliculitis, 
and prurigo nodularis of the trunk.  


2.  Analysis

2.  a.  New and Material Evidence to Reopen a 
Claim for Service Connection for a Skin Disorder

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
2-step process set out in Manio, supra, for reopening a final 
decision based on new and material evidence, became a 3-step 
process under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, it must be determined whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well-grounded, 
the VA may then proceed to evaluate the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.

For purposes of determining whether a claim is reopened, 
evidence presented is presumed to be credible.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Prior to the February 1997 RO decision currently appealed, 
the veteran was last denied service connection for a skin 
disorder, both on the basis of incurrence in service (a 
direct basis) and on the basis of exposure to Agent Orange, 
by an October 1995 RO decision.  The veteran did not timely 
file a notice of disagreement with that October 1995 denial 
of the claim, and the denial became final.  That October 1995 
denial was based on the absence of clinical documentation of 
any skin pathology in service medical records.  The denial 
was also based on the absence of a causal link between 
exposure to Agent Orange in service and any of the skin 
disorders for which he was treated up to the date of the 
rating action.

Evidence received since that last prior final denial of the 
claim includes reports of VA treatment for skin disorders in 
1989, testimony by the veteran before a hearing officer at 
the RO in June 1998, and reports of VA examinations for skin 
disorders in December 1996 and July 1998.  The Board finds 
that the veteran's testimony to the effect that he had skin 
disorders dating from 1973 (shortly after service), when 
considered together with all the medical evidence of record 
showing skin disorders ongoing since 1989, is evidence which 
has not been previously presented, and is evidence which must 
be considered together with all other evidence of record in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
presented, sufficient to reopen the veteran's claim of 
entitlement to service connection for a skin disorder, 
including on the basis of Agent Orange exposure in service.  
38 C.F.R. § 3.156.  

2.  b.  Well Groundedness of the Claim for Service 
Connection for a Skin Disorder

The claim having been reopened, the next question, according 
to Hodge, is whether the veteran has presented a well-
grounded claim pursuant to 38 U.S.C.A. § 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). 

In this case, the veteran contends that he has suffered from 
a skin disorder which he incurred in service, with testimony 
to the effect that his skin disorder began in 1973, shortly 
after service.  He alternatively contends, in effect, that he 
suffers from a skin disorder due to Agent Orange exposure in 
service.

The veteran has presented VA medical records establishing the 
presence of multiple skin disorders, including seborrheic 
dermatitis, comedones, folliculitis, and prurigo nodularis.  
However, the veteran has presented no evidence to the effect 
that he had any skin disorder in service, or to the effect 
that a skin disorder persisted since service or was otherwise 
causally related to service.  The first medical evidence of 
record of a skin disorder is a 1989 VA outpatient treatment 
for skin pathology.  Cognizable (medical) evidence is 
required to causally link any current skin disorder to his 
period of service.  The veteran's own lay opinion as to such 
a causal link to service is insufficient to well ground his 
claim.  Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  
Accordingly, in the absence of evidence of a skin disorder in 
service and cognizable (medical) evidence of a causal link 
between the veteran's period of service and a current skin 
disorder, the veteran's claim of entitlement to service 
connection for a skin disorder on a direct basis must be 
denied as not well grounded.  See Caluza, supra.  

Regarding the claim of entitlement to service connection for 
a skin disorder due to Agent Orange exposure in service, the 
Board notes that a veteran who, during active service, served 
in the Republic of  Vietnam during the Vietnam era, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  Diseases or 
disorders which have been positively associated with 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999); See also 38 U.S.C.A. § 1116 
(West 1991 and Supp 1999).  

The claims file as a whole contains no positive medical 
diagnosis of chloracne or other acneform diseases consistent 
with chloracne.  There is also no medical opinion that any 
skin disorder was due to Agent Orange exposure.  Hence, 
because the skin disorders which have been diagnosed in the 
present case - all of them conditions other than chloracne or 
other acneform diseases consistent with chloracne - are not 
among the disorders which have been positively associated 
with exposure to herbicides under 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), the Board must find that service connection for a 
skin disorder on a presumptive basis due to herbicide 
exposure is not in order.  

Further, service medical records and post-service medical 
records contain no medical opinion causally linking Agent 
Orange exposure to any skin disorder.

The veteran's lay opinion is not sufficient to establish a 
causal link between Agent Orange exposure in service and the 
veteran's claimed skin disorders.  Lay testimony is not 
competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, because the veteran is not entitled to 
presumptive service connection for the claimed skin 
disorders, because the veteran has not presented cognizable 
(medical) evidence of a causal link between Agent Orange 
exposure in service and the claimed skin disorders, and 
because, as discussed above, the veteran has not presented a 
well-grounded claim for service connection for a skin 
disorder on a direct basis, the Board must deny the veteran's 
claim of entitlement to service connection for a skin 
disorder including on the basis of Agent Orange exposure as 
not well grounded.  Caluza; Tidwell.  


ORDER

1.  New and material evidence having been presented, the 
claim for service connection for a skin disorder including on 
the basis of Agent Orange exposure is reopened and to this 
extent the appeal is granted.

2.  Service connection for a skin disorder, including due to 
Agent Orange exposure, is denied as not well grounded.


REMAND

The veteran has claimed entitlement to an increased rating 
for PTSD above the 50 percent currently assigned.  He 
contends that he is currently unemployable due to PTSD.  

The claims file contains multiple VA treatment and 
examination records for PTSD, and also contains favorable 
Social Security disability determinations and medical 
evidence supporting those determinations.  A March 1994 
Social Security determination awarded disability benefits 
based on a finding that the veteran's conditions, including 
PTSD and complained-of pains in the hip, knees, and back, had 
become so severe as to entitle him to disability benefits.  

The record reflects that the veteran received vocational 
rehabilitation benefits in 1992 and 1993.  As the veteran is 
claiming that his PTSD precludes employment, it would be 
helpful to obtain the veteran's VA Education and Vocational 
Rehabilitation Folder for association with the claims folder, 
in an effort to resolve some of the contradictory information 
regarding the veteran's past employment and the extent to 
which various disabilities, including PTSD, have precluded 
him from obtaining or retaining employment. 

In a report of VA examination for PTSD in September 1994, the 
veteran complained of worsening symptoms including persistent 
tension, irritability, sleep interrupted with cold sweats and 
combat nightmares, spontaneous flashbacks, and feelings of 
depression.  The examiner noted the veteran's history of 
alcohol, cocaine, and heroine abuse, with reportedly none of 
these used in the prior eight months.  The veteran was also 
noted to be HIV positive and to suffer from shingles.  Upon 
examination, the veteran had reduced psychomotor activity, 
depressed mood, and constricted affect.  However, stream of 
thought, perception, memory, and concentration were intact.  
Intellect was average and insight was poor.  The examiner 
diagnosed PTSD, and opined that adaptive functioning was 
currently poor for social and vocational activity.  

In a report of VA examination for PTSD in December 1996, the 
veteran was noted to be alert, oriented, cooperative, and 
friendly, with speech normal in rate and volume, and good eye 
contact.  The veteran was well dressed.  Memory was intact 
and concentration was good.  Affect was slightly constricted.  
Intelligence was average.  The veteran reported not feeling 
depressed, and denied suicidal or homicidal ideations, 
hallucinations, and paranoia.  The veteran was also not 
tangential or circumstantial.  He was able to abstract, and 
insight and judgment were good.  The veteran was diagnosed 
with PTSD, and HIV positive status, status post pneumonia 
times two.  The veteran's stressors included living with HIV 
and being unemployed.  The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 70.  

At a June 1998 hearing before a hearing officer at the RO, 
the veteran testified that current symptoms of PTSD included 
flashbacks, nightmares with screaming and night sweats at 
times, and thinking of Vietnam on a daily basis.  He also 
affirmed the presence of depression and ongoing tenseness, 
irritability, and ready anger.  He described himself as a 
loner without close personal relationships, which he reported 
was the case prior to his being diagnosed as HIV positive.  
He testified that he had previously thought of suicide, most 
recently two days ago.  He testified that he was under 
treatment for stress related to his AIDS.  He described 
conditions related to AIDS from which he had suffered, 
including weight loss, inability to do anything, and loss of 
balance.  He added that he was currently doing better with 
his AIDS, so that he was able to move about and go to 
treatment centers.  He testified that he used to go to a VA 
facility for PTSD treatment, but that after a time he was no 
longer able to due so due to his physical disability and loss 
of weight.  He testified, in effect, that he had previously 
received outpatient treatment for PTSD, but that was a year 
or two ago, and he had since that time received supportive 
counseling at a VA facility.  The veteran attributed his 
current depression to both his PTSD and his AIDS.  He 
testified that he last worked in a restaurant for 
approximately one year, but had to leave that position when 
he was diagnosed as HIV positive.  He testified that prior to 
that position he had worked approximately 10 years in an 
architectural firm as a draftsman.  He added that his 
employer had phased out his business, and he then apparently 
was arrested due to some incident with that employer.  The 
veteran added that his boss at the architectural firm was in 
World War II, and this had helped the veteran in his position 
at the architectural firm.  He summarized that he felt he 
deserved a higher PTSD rating because he was not improving.  
He added that he had not been attending PTSD meetings due to 
his physical condition.  

In a report of VA examination for PTSD in July 1998, it was 
noted that the veteran reported PTSD symptoms including 
recurrent intrusive recollections of Vietnam, and related 
nightmares, each approximately three times per week, and 
flashbacks approximately twice per week.  He reported other 
related symptoms including psychological upset when exposed 
to anything reminding him of Vietnam.  He also complained of 
an awful current situation, nervousness, jerky movements, 
forgetfulness, and being depressed.  Sleep was reportedly 
poor, though appetite was adequate.  The veteran's HIV 
positive status was noted.  Upon examination, the veteran was 
alert, oriented, peasant, and cooperative.  He was adequately 
groomed and psychomotor activity was appropriate.  However, 
he looked depressed and his affect was consistent with this; 
his speech was slow.  There were no disturbances of thought 
processes, and no ideas of reference.  There were no true 
auditory hallucinations, and no delusions.  Reports of non-
serious suicidal thoughts were noted.  There was moderate 
anxiety.  The veteran reported poor long and short-term 
memory.  Insight and judgment were fair. The examiner 
assessed moderate, chronic PTSD, and passive and impulsive 
personality traits.  Current stressors included lack of a 
primary support group, living alone, unemployment, being on 
disability, significant financial problems, and exposure to 
disasters of war.  The examiner assigned a GAF Scale score of 
50, characterized by moderate PTSD symptoms including 
flashbacks, nightmares, sleep disturbance, significant 
problems interpersonally, and "inability to work as well."  
Treatment at a PTSD outpatient treatment program was strongly 
recommended.

The Board notes that under the DSM IV, a GAF Scale score of 
50 may be compatible with unemployability, which would 
warrant 100 percent rating under the old rating criteria for 
PTSD.  This in turn is incompatible with a finding of 
moderate disability for PTSD under the old rating criteria 
for that disorder.  Hence upon remand the Board requests that 
the RO ensure that the VA examiner describe the level of 
disability due to the veteran's PTSD under both the old and 
new rating criteria for nervous disorders and not use GAF 
Scale scores.  

The recent VA PTSD examinations in September 1994, December 
1996, and July 1998 were all conducted without the examiner 
reviewing the claims folder.  These examinations are 
therefore inadequate for rating purposes.  38 C.F.R. § 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
January 1994, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2. The RO should obtain the veteran's VA 
Education and Vocational Rehabilitation 
Folder for association with the claims 
folder.  

3. Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist.  The 
examiner MUST completely review the 
claims folder prior to the examination, 
including a copy of this remand order.  
He/she should indicate in the report 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to determine the current 
severity of the veteran's service-
connected PTSD and to obtain information 
which will provide for its evaluation 
based on Court precedent, as well as 
under the old and new rating criteria 
for psychiatric disorders.  All clinical 
findings should be reported in detail.  
The examiner is specifically instructed 
to comment regarding the degree to which 
the psychiatric symptoms attributable to 
the service connected PTSD affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment) and the degree to which 
those psychiatric symptoms result in 
reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  Massey v. 
Brown, 7 Vet. App. 204 (1994). The 
rating board must furnish the examining 
physician with a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996. 
The examining physician must comment on 
the presence or absence of each symptom 
and finding required under the new 
rating criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and/or severity 
of each symptom and finding.

4. When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.

5. Thereafter, the RO should evaluate 
the service-connected PTSD under the old 
rating criteria, considering the Court's 
guidance in the Massey case. 
Additionally, the veteran's psychiatric 
disorder should be evaluated under the 
new rating criteria which became 
effective November 7, 1996.  The veteran 
should be assigned a rating consistent 
with whichever rating criteria would 
provide for a higher rating.  See 
Karnas, supra.  In the event that the 
veteran is not granted a total (100 
percent disability) rating for his 
service-connected PTSD, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and afforded a reasonable time to 
reply thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, as required. No action is 
required of the veteran until notified. The purpose of this 
REMAND is to procure clarifying data, and to comply with 
precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


